Notice of Allowance
The amendments and response filed under ACFP 2.0 on 25 August 2022 are acknowledged, are entered and have been considered in their entireties.
With the entry of the amendments/response above, claims 1-27 and 32-33 are pending, claims 4, 6, 7 and 9-27 are withdrawn.  It is noted, previously withdrawn species as presented in claim 4 is rejoined given claim 1 is found allowable for the reason recited below.  Thus, claims 1-5, 8 and 32-33 are subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
The rejection of claims 1-3, 5, 8, 31-33 under 35 U.S.C. 103 as being unpatentable over F. Zhang et al. (US 2020/0291382 – cited previously, with an effectively filed date of 09/21/2017) in view B. Zhang et al. (Nat. Comm. 2019, - cited herein), Nuñez et al. (Chem. Biol., 2016 – cited previously), Zetsche et al. (Nat. Biotech, 2015 – cited on IDS) and Nihongaki et al. (Nat. Biotech, 2015 – cited previously) as evidenced by Kawano et al. (Nat. Comm., 2015 – cited previously) is withdrawn in view of the amendments to the claims.  Specifically, the recitation that the split site is located within a structured region rather than an unstructured region is not taught.  Rather, Zhang et al. teach the opposite and that the split sites need to occur in unstructured regions (See paragraphs [0383] and [0128]).  All of the additional examples utilizing Cas9 split endonucleases, sited to provide proof in principle, split Cas9 in unstructured regions as well.  As such, this teaches away from the instant claims which require the split in structured regions.  
The rejection of claims 1-3, 5, 8 and 31-33 under 35 U.S.C. 103 as being unpatentable over F. Zhang et al. (US 2020/0291382 – cited herein, with an effectively filed date of 09/21/2017) in view B. Zhang et al. (Nat. Comm. 2019, - cited herein), Chang et al. (ACS Syn. Biol., 2018 – cited herein) and Bojar et al. (Nat. Comm., 2018 – cited on IDS) is withdrawn for the exact same reason cited above in Section 3.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alissa Young and Nicole Kling on 09 September 2022.
The application has been amended as follows: 

In the claims of 08/25/2022:
	
 (Previously Presented) An inducible split-nuclease polypeptide system comprising: 
a first polypeptide comprising:
a first member of an inducible dimerization domain (D1); and
a first polypeptide fragment of a sequence-specific nuclease (N1); and
a second polypeptide comprising:
a second member of the inducible dimerization domain (D2); and
a second polypeptide fragment of the sequence-specific nuclease (N2); and
wherein the first and second members of the inducible dimerization domain come together in the presence of an inducer agent or inducer signal, resulting in protein complementation of the two nuclease polypeptide fragments to form the active nuclease protein in the presence of the inducer agent or inducer signal;
wherein the first (N1) and second (N2) nuclease polypeptide fragments are Cas13 endonuclease polypeptide fragments; and 
wherein a split site between the first (N1) and second (N2) nuclease polypeptide fragments is in a structured region of Cas13.

(Original) The system of claim 1, wherein there is a lag time of 30 seconds or less in between protein complementation of the two nuclease polypeptide fragments in the presence of the inducer agent or inducer signal and the nuclease protein being in its active state. 

(Original) The system of claim 1, wherein D1 and D2 are selected from the group consisting of:
D1 and D2 each comprising a VHH camelid antibody that specifically binds to caffeine (CaffVHH);
D1 and D2 each comprising a tandem VHH camelid antibody that specifically binds to caffeine (tandem CaffVHH);
D1 comprising a GID1 domain or a fragment thereof, and D2 comprising a GAI domain, wherein the GID1 domain and GAI domain bind to the inducer agent Gibberellin Ester (GIB);
D2 comprising a GID1 domain or a fragment thereof, and D1 comprising a GAI domain, wherein the GID1 domain and GAI domain bind to the inducer agent Gibberellin Ester (GIB);
D1 comprising a FKBP domain or a fragment thereof, and D2 comprising a FRB domain, wherein the FKBP domain and FRB domain bind to the inducer agent Rapalog (RAP);
D2 comprising a FKBP domain or a fragment thereof, and D1 comprising a FRB domain, wherein the FKBP domain and FRB domain bind to the inducer agent Rapalog (RAP);
D1 comprising a PYL domain or a fragment thereof, and D2 comprising an ABI domain, wherein the PYL domain and ABI domain bind to the inducer agent Abscisic acid (ABA); 
D2 comprising a PYL domain or a fragment thereof, and D1 comprising an ABI domain, wherein the PYL domain and ABI domain bind to the inducer agent Abscisic acid (ABA); 
D1 comprising a Light-inducible dimerization domain (LIDD), wherein a LIDD dimerizes with a complementary LIDD (D2) upon exposure to a light inducer signal of an appropriate wavelength; 
D2 comprising a Light-inducible dimerization domain (LIDD), wherein a LIDD dimerizes with a complementary LIDD (D1) upon exposure to a light inducer signal of an appropriate wavelength;
D1 comprises a repressible protease and D2 comprises a reader domain, wherein the reader domain specifically binds to a repressible protease in the presence of a specific protease inhibitor; and 
D2 comprises a repressible protease and D1 comprises a reader domain, wherein the reader domain specifically binds to a repressible protease in the presence of a specific protease inhibitor.

(Previously presented - Rejoined) The system of claim 3, wherein: 
the repressible protease is hepatitis C virus (HCV) nonstructural protein 3 (NS3);
the reader domain is DNCR and the protease inhibitor is danoprevir; and/or
the reader domain is GNCR and the protease inhibitor is grazoprevir.

(Currently amended) The system of claim 1, wherein the first (N1) and second (N2) nuclease polypeptide fragments are Cas13d endonuclease polypeptide fragments, wherein N1 and N2 are selected from the group consisting of:
a) 	N1 comprises a N-terminal polypeptide fragment of SEQ ID NO: 1 with the C-terminus ending at amino acid 384 of SEQ ID NO: 1 or ending at amino acid 384 of a polypeptide that is at least 95% identical to SEQ ID NO: 1, and N2 comprises a C-terminal polypeptide fragment of SEQ ID NO: 1 with the N-terminus beginning at amino acid 385 of SEQ ID NO: 1 or beginning at amino acid 385 of a polypeptide that is at least 95% identical to SEQ ID NO: 1; and
 b)	N1 comprises a N-terminal polypeptide fragment of SEQ ID NO: 1 with the C-terminus ending at amino acid 565 of SEQ ID NO: 1 or ending at amino acid 565 of a polypeptide that is at least 95% identical to SEQ ID NO: 1, and N2 comprises a C-terminal polypeptide fragment of SEQ ID NO: 1 with the N-terminus beginning at amino acid 566 of SEQ ID NO: 1 or beginning at amino acid 566 of a polypeptide that is at least 95% identical to SEQ ID NO: 1. 

Cancel

Cancel

(Original) The system of claim 1, wherein the first and/or second polypeptide further comprises: 
at least one cytosolic sequestering domain, wherein the cytosolic sequestering domain comprises a ligand binding domain (LBD), wherein, in the presence of a ligand, the sequestering of the protein to the cytosol is inhibited;
at least one nuclear export signal (NES); or
at least one nuclear localization signal (NLS).

-27. Cancel 

- 31. (Canceled) 

32.  (Previously Presented) The system of claim 1, wherein the split site does not comprise a conserved residue of Cas13 compared to a plurality of Cas13 orthologs. 

33.  (Previously Presented) The system of claim 32, wherein the conserved residue is in a secondary structure of Cas13 or a catalytic domain of Cas13.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to inducible split Cas13 nucleases which are fused to split inducible dimerization domains and reassemble in the presence of a light, a chemical, etc., and wherein the split in the Cas13 is in a structured region.  Split inducible dimerization Cas9 nucleases have been known in the prior art – See Nuñez et al. (Chem. Biol., 2016 – cited previously), Zetsche et al. (Nat. Biotech, 2015 – cited on IDS) and Nihongaki et al. (Nat. Biotech, 2015 – cited previously) cited in the previous rejection of record.  In addition, F. Zhang et al. (US 2020/0291382 – cited previously, with an effectively filed date of 09/21/2017) suggests the same system with split Cas13 endonucleases as well.  However, the difference between the prior art and the instant claims is the instant claims suggest making the split in a structured region.  Zhang et al. teach the opposite and that the split sites need to occur in unstructured regions (See paragraphs [0128] and [0383]: “The split position may be located within a region or loop. Preferably, the split position occurs where an interruption of the amino acid sequence does not result in the partial or full destruction of a structural feature (e.g. alpha-helixes or β-sheets). Unstructured regions (regions that did not show up in the crystal structure because these regions are not structured enough to be “frozen” in a crystal) are often preferred options. The positions within the unstructured regions or outside loops may not need to be exactly the numbers provided above, but may vary by, for example 1, 2, 3, 4, 5, 6, 7, 8, 9, or even 10 amino acids either side of the position given above, depending on the size of the loop, so long as the split position still falls within an unstructured region of outside loop.”).  All of the additional examples utilizing Cas9 split endonucleases, sited in the previous rejection of record, provide proof in principle/concept, demonstrate split Cas9’s in unstructured regions as well.  As such, this teaches away from the instant claims which require the split in structured regions.  Furthermore, the knowledge in the prior art coupled with that in the instant specification makes the split in structured regions, of which there are 13 examples in the instant specification, achievable.  This is because the knowledge of Cas13 enzymes crystal or cryo-EM structures as taught by, for example, Slaymaker et al. (2019, cited herein, Cas13b); or Liu et al. (2017, cited herein, Cas13a) or Cas13d (F. Zhang et al., cited above), adds to the overall knowledge of what sites to make and what split sites not to make and hence the state of the prior art.  For example, the 3-D structures and alignment of amino acid sequences from various species makes it obvious which amino acids are conserved and not and which split sites to make or not in said structured regions.  Thus, for all of these reasons, the instant claims are deemed novel and non-obvious and claims 1-5, 8 and 32-33 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        09 September 2022